Case 1:18-cv-03305-CMA-KMT Document 43 Filed 03/30/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 18-cv-03305-CMA-KMT

  VDARE FOUNDATION,

        Plaintiff,

  v.

  CITY OF COLORADO SPRINGS, and
  JOHN SUTHERS,

        Defendants.


                                    FINAL JUDGMENT


        In accordance with the orders filed during the pendency of this case, and

  pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

        Pursuant to the Order Adopting the Recommendation of United States Magistrate

  Judge Kathleen M. Tafoya (Doc. # 42), entered by Judge Christine M. Arguello on

  March 27, 2020, it is

        ORDERED that VDARE’s Objection (Doc. # 36) to the Recommendation is

  OVERRULED. It is

        FURTHER ORDERED that The Recommendation of Magistrate Judge Kathleen

  M. Tafoya (Doc. # 35) is ADOPTED as an ORDER of this Court. It is

        FURTHER ORDERED that Defendants Mayor John Suthers and the City of

  Colorado Springs’ Motion to Dismiss First Amended Complaint (Doc. # 24) is

  GRANTED IN PART. It is
Case 1:18-cv-03305-CMA-KMT Document 43 Filed 03/30/20 USDC Colorado Page 2 of 2




        FURTHER ORDERED that VDARE’s First Amendment, Retaliation, and Equal

  Protection Clause Claims are DISMISSED WITH PREJUDICE. It is

        FURTHER ORDERED that VDARE’s tortious interference claim is DISMISSED

  WITHOUT PREJUDICE. It is

        FURTHER ORDERED that VDARE’s Unopposed Motion for Enlargement of

  Time to File Reply in Support of Plaintiff’s Objection to Magistrate Recommendations

  (Doc. # 40) is DENIED AS MOOT. It is

        FURTHER ORDERED that VDARE’s Post Factum Motion to Exceed Page

  Limitation (Doc. # 41) is DENIED AS MOOT. It is

        FURTHER ORDER that judgment is entered in favor of Defendants City of

  Colorado Springs and John Suthers and against Plaintiff VDARE Foundation.

        Dated: March 30, 2020.

                                                 FOR THE COURT:
                                                 JEFFREY P. COLWELL, CLERK



                                                 By:   s/ S. West
                                                       S. West, Deputy Clerk




                                             2
